DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/US19/12560 01/07/2019
PCT/US19/12560 has PRO 62/613,892 01/05/2018
	This office action is in response to Applicant’s amendment submitted December 17, 2021.  Claims 1-24 are pending.
	The objection to the abstract is withdrawn.  The amendment to the abstract dated December 17, 2021 is acknowledged.
	The objection to the specification is withdrawn.  The amendment to the specification dated December 17, 2012 is acknowledged.
	The rejection of claims 1-24 under 35 U.S.C. 112(b) is withdrawn.  The recitation “or prodrug” thereof has been removed from the claims and isopropyl is not in italics.  Claim 24 has been amended to recite compound structures instead of “Table 1.”  “Heteroaryl” and “heterocycle” are not indefinite.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/613,892, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application only discloses a genus of compounds wherein R1 is phenyl, but does not disclose a genus where R1 is aryl generally or heteroaryl.  The provisional application discloses compound 14:

    PNG
    media_image1.png
    212
    386
    media_image1.png
    Greyscale

The provisional application does not disclose the first compound in current claim 21 and only discloses compounds 12, 15, 18, 21, 27, 24, 30, 36, and 33 on pages 33-34.  The provisional application does not disclose the other species recited in current claim 24.
	Thus, the filing date of the claims 1-22 and 24 is deemed to be January 7, 2019.

Claim Objections
	Claims 1-20, 22-23 are objected to because the variables given in the recited structures are given as subscripts (R1), but the definitions of those variables are given as superscripts (R1).
	Claim 5 is objected to because R2’ is given as R2,.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 depends from claim 10 and does not further limit the subject matter of claim 10 because it recites exactly the same R3 groups.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 and 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ora (Chem. Eur. J. 2007, 13, 8591-8599).
Ora teaches the following compound on page 8592:

    PNG
    media_image2.png
    213
    295
    media_image2.png
    Greyscale

This is a compound of formula I where NT is 1-thyminyl (R12 is methyl), R1 is phenyl, R4 is H.  One of R2 and R2’ is H and the other is methyl.  R3 is methyl.  It is noted that claims 18-20 limit what the nucleobase prodrug moiety can be if it is a nucleobase prodrug, but do not require that NT is a nucleobase prodrug.

Claim(s) 1-10 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGuigan (J. Med. Chem. 2011, 54, 7247-7258).
McGuigan teaches the following compound on page 7254:

    PNG
    media_image3.png
    254
    291
    media_image3.png
    Greyscale

This is a compound of formula I where NT is a nucleobase, R1 is naphthyl, R4 is H.  One of R2 and R2’ is H and the other is methyl.  R3 is benzyl (aralkyl).  

Claim(s) 1-22 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas (WO 2017/087517 A1, May 26, 2017, cited on IDS).  As mentioned above, the filing date of the rejected claims is January 7, 2019.
	Thomas teaches a large number of compounds which anticipate the claims.  One such compound is compound 1017 on page 7:

    PNG
    media_image4.png
    226
    482
    media_image4.png
    Greyscale
 
This is a compound of formula I where NT is a nucleobase prodrug where R4 is methyl, R1 is naphthyl, R4 is H.  One of R2 and R2’ is H and the other is methyl.  R3 is isopropyl.  Thomas also teaches compound 15 on page 7, which is a similar compound except that NT is G, and which compound is recited in current claim 24.  
Response to Arguments
	Applicant’s arguments have been considered but are moot because the effective filing date of the claims is January 7, 2019, and so the rejection is made under 35 U.S.C. 102(a)(1), not 35 U.S.C. 102(1)(2).  The disclosure of Thomas was made more than one year before the effective filing date of the claims, so the exceptions under 35 U.S.C. 102(b)(1) do not apply.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 and 22-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,745,435. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘435 genus anticipates the genus of current claim 1 when R1 is aryl.   The ‘435 patent also recites compounds in claim 8 which anticipate the claims, including claim 24.  The ‘435 patent claims a finite number of nucleobases (A, G, C, or T or nucleobase prodrugs in claims 2 or 9), so it would have been obvious to the skilled artisan to choose any of them.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 21 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of prior U.S. Patent No. 10,745,435.  The two claims are of the same scope.  This is a statutory double patenting rejection.

A terminal disclaimer was filed on December 17, 2021, but the terminal disclaimer was not approved.  It is also noted that a terminal disclaimer will not overcome the double patenting rejection based upon 35 U.S.C. 101.

Claims 1-8, 11-12, and 22-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35, 37, and 43 of copending Application No. 16/906,787 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘787 application recites compounds that anticipate the claimed compounds when R1 is aryl. The reference application also specifically recites compounds wherein NT is 9-adeninyl or 9-guaninyl, so it would have been obvious to one of ordinary skill in the art to prepare those compounds. The reference application specification defines “aryl” as a single-ring aromatic group in which each atom of the ring is carbon.  Only a finite number of compounds can possibly meet this limitation, so it would have been obvious to one of ordinary skill in the art to choose phenyl or naphthyl.  In the reference application, there are a finite number of possibilities for each of R2, R2’, R3, and R4, so it would have been obvious to one of ordinary skill in the art to choose any of them.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622                                                                                                                                                                                                        /DANIEL M SULLIVAN/Director, Technology Center 1600